Exhibit 23.2 Consent of Independent Petroleum Engineers and Geologists We hereby consent to the use of the name Netherland, Sewell & Associates, Inc.; to the inclusion of our Report dated January 24, 2017, attached as Exhibit 99.1 to the Annual Report on Form10‑K of Resolute Energy Corporation; and to the references to our audits of Resolute Energy Corporation's proved natural gas and oil reserves estimates as of December 31, 2016; December31, 2015; and December 31, 2014. NETHERLAND, SEWELL &ASSOCIATES,INC. By: /s/ G. Lance Binder G. Lance Binder Executive Vice President Dallas, Texas March 13, 2017
